DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, file on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 6/1/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-20 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 10 and 20 (the independent claims of the instant application), though Casey et al. (“New Approaches in Sample Preparation and Precise Multielement Analysis of Crude Oils and Refined Petroleum Products Using Single-Reaction-Chamber Microwave Digestion and Triple-Quadrupole ICP- MS”, Spectroscopy, 31(10) pages 11-22, October 2016, from hereinafter “Casey”)  teaches a system for geochemical characterization of a sample, a computer implemented method thereof, and a non-transitory computer- readable storage medium thereof (see, i.e., abstract), comprising a closed reaction chamber configured to a perform high temperature and high pressure acid digestion test on the sample (pages 11-16), a spectrometry system configured for performing trace element analysis on the sample (see, i.e., abstract), and a controller including a processor (pages 16-18) and a memory including instructions  stored thereon, which, when executed by the processor, cause the system to mineralize the sample based on a microwave process using the closed reaction chamber (pages 11-16) and perform trace analysis on the sample using ICP-MS (abstract), ICP-EOS (abstract) or TQMS (title and abstract), Casey fails to teach the limitations added by the amendments dated 6/2/2022. Likewise, though US Patent Application Publication Numbers 20190239537, 2018033453 and 20150272119 all teach some of the limitations of the independent claims, these references likewise fail to teach the limitations added by the amendments filed 6/1/2022. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881